DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erica Schaefer on 1/11/21.

IN THE CLAIMS:
19. (Currently Amended) A thrust reverser system for a gas turbine engine, comprising: 
a transcowl movable between a first, stowed position and a second, deployed position, the transcowl having an outer surface and an opposing inner surface, the transcowl defining at least one opening that extends through the transcowl from the outer surface to the inner surface; 
a frame coupled to the at least one opening including an outer support frame connected to an inner support frame by at least one spoke to define at least one aperture between the inner support frame and the outer support frame, the inner support frame includes at least one guide coupled to a diaphragm that directs [[the]]a a first, closed position and [[the]]a second, open position; and 
the diaphragm coupled to the frame, the diaphragm movable between [[a]]the first, closed position in which the diaphragm covers the at least one aperture and [[a]]the second, open position in which the diaphragm is spaced apart from the at least one aperture based on an operating condition of the gas turbine engine.
Allowable Subject Matter
Claims 9-12, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the at least one frame includes an outer support frame connected to an inner support frame by at least one spoke, and the at least one aperture is defined between the inner support frame and the outer support frame or the inner support frame includes at least one guide coupled to a diaphragm that directs a movement of the diaphragm between a first, closed position and a second, open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741